Name: Commission Regulation (EEC) No 1386/83 of 27 May 1983 on the classification of goods falling within subheading 21.07 B I a) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 141 /44 Official Journal of the European Communities 1 . 6 . 83 COMMISSION REGULATION (EEC) No 1386/83 of 27 May 1983 on the classification of goods falling within subheading 21.07 B I a) of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provi ­ sions must be laid down concerning the tariff classifi ­ cation of a product put up in a retail packing contai ­ ning pre-cooked and dried preparations (noodles) made of wheat- or rice-flour containing sesame-seed oil, salt, soya and garlic together with a sachet of powdered shrimps, crabmeat or chicken for making broth to be added to the noodles ; Whereas subheading 21.07 B I a) of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 604/83 (3), includes inter alia ravioli , macaroni, spaghetti and similar products, not stuffed, cooked and dried ; Whereas the product in question is put up as a set, the essential character of which is given by the noodles ; whereas by application of general rule 3 (b) for the interpretation of the nomenclature of the Common Customs Tariff it must therefore be classified in subheading 21.07 B I a) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : Article 1 The product put up in a retail packing containing pre-cooked and dried preparations (noodles) made of wheat- or rice-flour containing sesame-seed oil , salt, soya and garlic, together with a sachet of powdered shrimps, crabmeat or chicken for making broth to be added to the noodles, shall be classified in the Common Customs Tariff under subheading : 21.07 Food preparations not elsewhere specified or included : B. Ravioli , macaroni, spaghetti and similar products, not stuffed, cooked ; the foregoing preparations, stuffed, whether or not cooked : I. Not stuffed, cooked : a) Dried Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of tht European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 May 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 14, 21 . 1 . 1969 , p. 1 . (2) OJ No L 172, 22 . 7. 1968 , p . 1 . ( }) OJ No L 72, 18 . 3 . 1983, p . 3 .